Citation Nr: 0421244	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  97-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the remaining issues on appeal were previously remanded for 
procedural considerations and that the action requested in 
the remand has been accomplished to the extent possible.  The 
case is now ready for final appellate review.


FINDINGS OF FACT

1.  Arthritis of the cervical spine is not related to active 
service.

2.  Cardiovascular disease is not related to active service.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2003).

2.  Cardiovascular disease was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the claims have already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that following receipt of the veteran's 
original claim in May 1996, the regional office (RO) advised 
the veteran in June 1996 that he needed to submit a statement 
from a physician substantiating that a heart condition or 
osteoarthritis was secondary to service-connected disability 
and that a reason should be provided for any opinion given, 
the December 1996 statement of the case advised the veteran 
that there was no evidence of record relating the veteran's 
heart disease or cervical spine arthritis to service, an 
October 1998 letter sought additional information from the 
veteran in an effort to find the veteran's service medical 
records, a December 1998 letter sought additional information 
to obtain relevant treatment records, a January 1999 letter 
advised the veteran of the status of the Department of 
Veterans Affairs (VA)'s development in the case, and a 
November 1999 supplemental statement of the case again 
advised the veteran that there was no evidence consistent 
with the development of a chronic coronary or cervical 
arthritic disorder in service.

In addition, a June 2000 supplemental statement of the case 
advised the veteran that recently received medical evidence 
still did not show the development of heart disease or 
cervical spine arthritis at a time close to his military 
service, the Board remanded these claims for further notice 
and/or development under the VCAA in January 2001, the RO 
sought additional treatment information from the veteran in 
February 2001, a March 2001 letter specifically advised the 
veteran of the evidence needed to substantiate his claim, the 
action the RO was taking to assist the veteran, and the 
action the veteran needed to take, an August 2002 
supplemental statement of the case notified the veteran that 
he still had not provided evidence which demonstrated a link 
between current heart disease and cervical spine arthritis 
and his military service, a June 2003 letter from the Board 
advised the veteran that it was arranging examinations to 
obtain opinions regarding whether any current heart and 
cervical spine disorder were related to service, the Board 
again remanded these issues in August 2003 to permit initial 
consideration of the results from July 2003 VA medical 
examinations by the RO, a supplemental statement of the case 
advised the veteran that the recent opinions did not find a 
link between a current heart or cervical spine disorder and 
that it was still necessary that he provide such a link, a 
January 2004 letter sought additional treatment records that 
would reflect treatment for these disorders from since the 
time of discharge from service, and a March 2004 supplemental 
statement of the case notified the veteran that the claims 
remained denied as a result of his failure to provide any 
response to the RO's January 2004 correspondence.

Thus, the Board finds that the veteran was advised by the RO 
on numerous occasions of the type of evidence needed to 
substantiate his claims, and that it was his obligation to 
come forward with evidence linking his claimed disabilities 
to service.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the record.

Although the March 2001 VCAA notice letter regarding these 
issues clearly came after the original rating decision which 
denied the claims and did not specifically request that the 
appellant provide any evidence in the veteran's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), as 
demonstrated from the foregoing communication from the RO and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have bee satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Finally, as was alluded to above, the veteran has been 
notified of the adverse opinions of the VA physicians from 
June and July 2003, and has not provided any additional 
evidence in response to those opinions, instead apparently 
seeking to rely on 38 U.S.C.A. § 1154(b) (West 2002) and the 
evidence of record.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for additional notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and arthritis or cardiovascular disease become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

The record reflects that the RO made a reasonable effort to 
obtain the veteran's service medical records, but that it was 
unable to do so.  The RO was able to obtain records that 
verified several in-service hospitalizations, none of which 
related to complaints or treatment for coronary or cervical 
spine symptoms or disability.

A note from Dr. M., dated in January 1981, indicates that the 
veteran suffered from arthritis which affected the knees and 
legs.  March 1983 private medical report from Dr. M. reflects 
that he had been treating the veteran since December 27, 1979 
for conditions of severe recurrent bronchitis and insidious 
osteoarthritis with recurrent tendonitis.

A January 1986 private medical report from Dr. B. indicates 
that payment was sought for medical services that included 
treatment for arthritis by Dr. M.

A private medical report from Dr. M., dated in August 1987, 
reflects that he had been treating the veteran since December 
1979 for conditions that included osteoarthritis of the 
spine, most recently culminating in neck surgery.  His 
arthritis had reportedly reached the point where it was 
seriously disabling.

Medical reports from Dr. R., dated in September and October 
1987 reflect that the veteran had progressive degeneration of 
his neck called cervical spondylosis with radiculomyelopathy 
and arthritis of the spine.  Dr. R. noted that the veteran 
underwent surgery in July 1987, which included cervical 
laminectomy at C4-7 and foraminotomies, small C6 and C8 and 
large C7 on the right.

A December 1988 medical report from Dr. M. indicates that the 
veteran continued to suffer from osteoarthritis, most notably 
severe cervical involvement, although there was no longer 
nerve damage.

VA X-rays from August 1989 were interpreted to reveal that 
the aorta was prominent with arterial sclerosis and that 
there were degenerative changes of the spine.

VA treatment records from April 1990 reflect that the 
veteran's complaints included chest pain, and the assessment 
included chronic obstructive pulmonary disease (COPD) and 
arthritis status post cervical spine surgery.  

Private hospital records from November 1992 reflect that the 
veteran was admitted to the hospital in October 1992 with 
complaints of the abrupt onset of chest pain when painting 
the inside of the garage.  The diagnosis included myocardial 
infarction and transient atrial fibrillation.

Private medical records from December 1992 reflect that the 
veteran had been admitted for acute myocardial infarction and 
subsequently had congestive heart failure with prolonged 
mechanical ventilation's problems, and underwent coronary 
artery bypass graft (CABG).

Private medical records from April 1994 indicate that the 
veteran was seen for the first time on March 25, 1994 with 
diagnosis of severe COPD and arteriosclerotic cardiovascular 
disease with CABG.  Records from June 1994 reflect that the 
veteran's problem list included arteriosclerotic 
cardiovascular disease with CABG times five and history of 
arthritis.  

A private medical record from December 1994 reflects that the 
veteran had a history of atherosclerotic coronary artery 
disease dating back to November 1992 when he was hospitalized 
following a syncopal episode.  

A January 1998 computed tomography (CT) scan of the abdomen 
and pelvis revealed an infrarenal abdominal aortic aneurysm 
involving the origins of both common iliac arteries with no 
evidence of leakage, either chronic or remote.  

Private medical records from January to June 1998 refer to 
previous CABG in "1982."

A private operative report from March 1999 reflects that the 
veteran underwent endovascular repair of his aortic aneurysm.  

A private operative report from April 2001 indicates that the 
veteran underwent another surgery to have an endoluminal 
prothesis realigned in order to complete exclusion of the 
aneurysm.

VA cardiovascular examination in June 2003 indicated that the 
examiner's review of the claims file revealed that there was 
no mention or notation of any cardiovascular problems 
developing until October 1992, when the veteran was admitted 
to the hospital for evaluation of syncope and possible 
cardiac arrest.  The examiner also noted that the veteran 
reported no cardiovascular problems or events while on active 
duty.  The diagnosis was atherosclerotic cardiovascular 
disease manifested by prior infarcts, prior attempted 
coronary intervention, and prior coronary bypass grafting, 
and atherosclerotic peripheral vascular disease.  The 
examiner noted that the veteran's onset of cardiovascular and 
peripheral vascular disability was approximately 47 and 54 
years after service, respectively, and there was no 
documentation of any cardiovascular or peripheral vascular 
diseases or risk factors that were noted during his period of 
active service.  The examiner stated that he also knew of no 
relationship between the veteran's established service-
connected disability and his cardiovascular and peripheral 
vascular disabilities.  The examiner opined that it was not 
as likely that the current cardiovascular and peripheral 
vascular diagnoses and disability were in anyway related to 
the veteran's active service or his established service-
connected disabilities.


VA spine examination in July 2003 revealed that the veteran 
reported that he suffered no injuries to his neck or spine 
during military service, and had no treatment or evaluation 
of his neck or back during the course of his military 
service.  He further indicated that he first noticed pain in 
his neck and upper back approximately six months prior to 
having surgery to the cervical and upper thoracic spine in 
1987.  He continued to complain of constant pain in this 
area.  X-rays of the cervical spine were interpreted to 
reveal an interbody fusion at C6-7 level and marked narrowing 
at the C7-T1 interspace.  There were also laminotomy defects 
at C6-7 and T1-2 levels of the cervical and thoracic spine 
and osteoarthritic changes involving the posterior articular 
facet in the lower four segments of the cervical spine.  The 
overall diagnosis was status post lower cervical spine and 
upper thoracic spine surgery consisting of laminectomy at 
multiple levels and C6-7 interbody fusion with complaints of 
persistent neck and upper back pain and painful limited 
motion of the neck but no neurologic deficits.

The examiner commented that the veteran's present neck and 
upper back conditions were due to his advancing age and 
previous surgery that was performed to remedy a neurologic 
compressive syndrome unrelated to the veteran's military 
service.  The examiner went on to comment that X-rays of the 
cervical and thoracic spine demonstrated a multi-level 
osteroarthritic condition which was consistent with his 79 
years of age and would be as it was today even after his 
military service.  The veteran further noted that the veteran 
described no injuries or activities that occurred during the 
course of his military service which would have been expected 
to either cause his osteoarthritis or any compressive 
neurologic condition involving the cervical and thoracic 
spine.  The examiner concluded that the veteran's present 
upper back and neck condition would be as they were today 
even absent his military service.  



II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that there is no indication in available service 
medical records that the veteran had any complaints or 
treatment for any coronary or cervical spine disorder during 
service, or within one year after his discharge from service.  
The Board further notes that by way of medical history 
reported by the veteran at the time of his VA spine and 
cardiovascular examinations in June and July 2003, the 
veteran specifically denied any injuries to his neck or spine 
during military service, denied any treatment or evaluation 
of his neck or back during the course of his military 
service, and stated that he recalled no cardiovascular 
problems or events while on active duty.  

The Board also notes that to the extent that the veteran is 
claiming service connection for a heart disorder as secondary 
to service-connected disability, the June 2003 VA 
cardiovascular diseases examiner specifically rejected such a 
relationship finding that it was not as likely that the 
current cardiovascular and peripheral vascular diagnoses and 
disability were in anyway related to the veteran's active 
service or his established service-connected disabilities.

The Board further notes, however, that in view of the lack of 
any medical opinion supporting a relationship between current 
heart or cervical spine disability and service, the veteran 
and his representative are apparently relying primarily on 
38 U.S.C.A. § 1154(b) as the basis for linking such 
disability to the veteran's combat service.

In this regard, the Board first point out that its 
interpretation of 38 U.S.C.A. § 1154(b) (West 2002) reflects 
that while the statute may permit the Board to conclude that 
any injury consistent with combat was incurred in service, it 
is still necessary that the veteran produce evidence of a 
current disability and medical evidence linking that 
disability to service, and although the veteran clearly has 
existing coronary and cervical spine disability, there is no 
medical evidence linking that disability to service or a 
period of one year following service.  The Board is also not 
persuaded that the veteran's cardiovascular disease or 
cervical spine arthritis can constitute an injury or disease 
that can be considered consistent with combat.  Moreover, 
even if the Board were to find that such diseases were 
consistent with the veteran's combat and that medical 
evidence linking such injury or diseases to combat in this 
case was unnecessary, in light of the opinions of the VA 
examiners from June and July 2003 which did not find a 
relationship between any cervical spine or coronary 
disability and service, the Board finds that service 
connection for such injury or disease pursuant to 38 U.S.C.A. 
§ 1154(b) (West 2002) has been rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).

The veteran is also unable to link a current cardiovascular 
or cervical spine disability to service or service-connected 
disability since as a layperson, the veteran is unable to say 
whether any current cardiovascular disability is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).



ORDER

The claim for service connection for arthritis of the 
cervical spine is denied.

The claim for service connection for cardiovascular disease 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



